UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ROBERT T. STOKES,                      
                Plaintiff-Appellant,
                 v.
                                              No. 01-1569
MAXON LIFT INDUSTRIES,
INCORPORATED,
              Defendant-Appellee.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                        (CA-00-2398-PJM)

                      Argued: April 4, 2002

                      Decided: June 4, 2002

    Before WIDENER, WILKINS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

ARGUED: Nathan M. Murawsky, GOLOMB & HONIK, P.C., Phila-
delphia, Pennsylvania, for Appellant. Michael James Carlson,
ANDERSON, COE & KING, L.L.P., Baltimore, Maryland, for
Appellee. ON BRIEF: E. Dale Adkins, III, ANDERSON, COE &
KING, L.L.P., Baltimore, Maryland, for Appellee.
2                  STOKES v. MAXON LIFT INDUSTRIES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Robert T. Stokes appeals an order of the district court granting
summary judgment to the defendant, Maxon Lift Industries, Inc., in
this negligence action. Finding no error, we affirm.

                                    I.

   Maxon sells and distributes hydraulic lift gates from its headquar-
ters in California. Maxon does not manufacture lift gates, however.
Rather, the lift gates are produced by a Mexican company, FEMSA.
As a part of the manufacturing process, FEMSA tests the hydraulic
component of the lift gates; doing so requires that hydraulic fluid or
oil1 be injected into the hydraulic cylinder and the hydraulic line. At
the conclusion of the manufacturing process, as much fluid as possi-
ble is drained from the cylinder and line. The cylinder is then
removed and boxed separately for shipping, while the open end of the
line is capped to protect the threads and to inhibit the leaking of any
remaining fluid. The hydraulic line is coiled up and placed in a plastic
bag, which is secured to the base of the line with a twist tie. FEMSA
then ships the lift gates to Maxon, which stores them in an outside
yard until they are shipped to customers.

    At the time of the incident in question, Stokes was a truck driver
for R.W. Sanders. Stokes’ regular routine was to haul heavy equip-
ment from the east coast to California and to haul Maxon’s hydraulic
lifts from California to the east coast. On June 30, 1997, Maxon
employees loaded 38 lift gates onto Stokes’ flat bed truck. Stokes then
drove to his home in Pennsylvania, where he spent the July 4 week-
end. During the weekend, Stokes’ truck was left unattended at a truck
stop.
    1
    Throughout this litigation, the parties have used the terms "hydraulic
fluid" and "oil" interchangeably.
                   STOKES v. MAXON LIFT INDUSTRIES                      3
  Early in the morning on July 7, Stokes drove the truck to Hagers-
town, Maryland, where he was to deliver one lift gate to Antietam
Equipment. Stokes backed the truck into a warehouse, where the lift
gate was removed by an overhead crane. After the lift gate had been
removed, Stokes got onto the back of the trailer to resecure the
remaining load. According to Stokes, while he was standing in the
center of the trailer tightening the bindings on the remaining lift gates,
he slipped on a slick substance and fell off the side of the trailer.
Stokes landed on his wrist, crushing it.

    Stokes subsequently brought this action against Maxon, alleging
several theories of negligence. Essentially, Stokes’ theory of the case
is that hydraulic fluid leaked from a bag on one of the lift gates, creat-
ing a puddle of oil in which he slipped. Stokes argued that Maxon
knew that the bags tended to leak and that Maxon, as a supplier of the
lift gates, had a duty to solve the leakage problem. Alternatively,
Stokes contends that Maxon had a duty to warn him of the possibility
that the bags could leak oil onto the bed of his trailer.

   Following discovery and a hearing, the district court granted sum-
mary judgment to Maxon. The court determined that Stokes’ claim
suffered from at least two critical deficiencies. First, the court noted
that even if it assumed that Stokes had slipped in some kind of oil,2
there was no evidence, other than Stokes’ unsupported assertion, to
establish that the oil came from one of the lift gates as opposed to the
overhead crane used to unload the lift gates or a previous shipment
of heavy machinery. See Wasserman v. Hutzler Bros., 149 A.2d 1, 2
(Md. 1959) ("Where an injury may have been sustained as a result of
several negligent acts, and the defendant is responsible for only one,
the plaintiff cannot recover if the trier of facts would be required to
  2
   Maxon’s expert opined that the accident could not have happened as
a result of Stokes slipping in something. Rather, the expert concluded
that given the scenario described by Stokes—that he had fallen sideways
from the center of the trailer and landed on the ground without touching
the truck—the accident was likely caused by Stokes’ losing his grip on
a load binder as he was attempting to tighten it. Additionally, an
employee of Antietam Equipment testified in deposition that he
inspected the trailer after the accident and found no substance of any
kind on the trailer bed.
4                 STOKES v. MAXON LIFT INDUSTRIES
speculate as to which of such acts of negligence actually caused the
injury."). Second, the court observed that Stokes failed to present any
evidence that leakage was the result of the bags being defective, as
opposed to them being damaged in transit after Stokes left Maxon’s
premises.

                                  II.

  Having reviewed the parties’ briefs and the applicable law, and
having had the benefit of oral argument, we conclude that the district
court correctly granted summary judgment to Maxon. Accordingly,
we affirm.

                                                          AFFIRMED